UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1522


AVEMARIA M. LADSON,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, District Judge. (1:18-cv-00811-AJT-MSN)


Submitted: September 24, 2019                               Decided: September 26, 2019


Before WYNN and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


AveMaria M. Ladson, Appellant Pro Se. Dennis Carl Barghaan, Jr., Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       AveMaria M. Ladson appeals the district court’s order granting Defendant’s motion

for summary judgment in Ladson’s civil action. On appeal, we confine our review to the

issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Ladson’s informal

brief does not challenge the basis for the district court’s disposition, Ladson has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.

2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2